UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): November 15, 2007 DAILY JOURNAL CORPORATION (Exact Name of Registrant as Specified in its Charter) SOUTH CAROLINA 0-14665 95-4133299 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 915 East First Street Los Angeles, CA90012-4050 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (213) 229-5300 Not applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a–12 under the Exchange Act(17 CFR 240.14a–12) ¨ Pre-commencement communication pursuant to Rule 14d–2(b) under the Exchange Act (17 CFR 240.14d–2(b)) ¨ Pre-commencement communications pursuant to Rule 13e–4(c) under the Exchange Act (17 CFR 240.13e–4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective October 31, 2007, the Board of Directors of Daily Journal Corporation (the “Company”) amended and restated the Company’s bylaws (the “Bylaws”) to permit the Company to issue uncertificated shares.Previously, the Bylaws required that all shares of capital stock be represented by certificates.The Bylaws were amended and restated in order for the Company to become eligible to participate in a Direct Registration Program as required by NASDAQ Rule 4350(l).The amendment and restatement affected only Article VIII, Section 4 of the Bylaws. The Bylaws, as amended, are filed as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Amended and Restated Bylaws of Daily Journal Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DAILY JOURNAL CORPORATION By: /s/ Gerald L. Salzman Gerald L. Salzman Chief Executive Officer President Chief Financial Officer Treasurer Dated: November 15, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 Amended and Restated Bylaws of Daily Journal Corporation.
